Citation Nr: 0109640	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-33 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971, and on active duty for training in July 1978, 
July 1989 and July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated April 25, 2000, 
the Board denied as not well grounded claims seeking 
entitlement to service connection for arthritis of multiple 
joints and diabetes mellitus secondary to Agent Orange 
exposure.  Further, the Board denied an increased rating 
above 30 percent for the appellant's service-connected PTSD.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).

In September 2000, counsel for the appellant and VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  It was agreed by the parties 
that the appellant would appeal only the issue of an 
increased rating for PTSD.  Accordingly, the parties 
requested the Court to dismiss the two service connection 
issues cited above in the preceding paragraph.  An Order of 
the Court dated in October 2000 granted the motion and 
vacated that part of the Board's decision of April 2000 that 
denied an increased rating above 30 percent for PTSD.  The 
appeal as to the other two issues was dismissed and the case 
was remanded for further development, readjudication and 
disposition in accordance with the Court's Order.


REMAND

Matters under Appellate Review

The issue listed on the title page is currently before the 
Board as a result of the Court's Order in this case.

The Joint Motion for Remand, as adopted by the Court's Order, 
found that the Board's decision of April 2000 did not contain 
adequate reasons and bases for its conclusion that a higher 
disability evaluation was not in order for the appellant's 
PTSD, as required by the Court's holdings in Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992) and Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996), "[t]he need for a statement of reasons 
or bases is particularly acute when Board's findings and 
conclusions pertain to the degree of disability resulting 
from mental disorders").  Specifically, the Joint Motion 
noted that the Board did not adequately discuss the findings 
from the appellant's symptoms noted in the various 
examinations and VA outpatient reports or his social and 
industrial impairment, as reflected by his Global Assessment 
of Functioning (GAF) score of 45 noted on a VA compensation 
examination in October 1999, in the context of the relevant 
diagnostic criteria.  Further, it was noted that the Board 
failed to provide any discussion regarding entitlement to a 
higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b) and the Court's case law, see e.g. Bagwell v. 
Brown, 9 Vet. App. 337 (1996), given the appellant's 
statement that he constantly struggled "to not get fired" 
due to his PTSD symptoms and his aforementioned GAF score of 
45 (indicating serious impairment in occupational 
functioning).

Accordingly, to ensure compliance with the Court's Order, 
further development of the record is necessary.  
Specifically, given the varying GAF scores noted recently by 
the medical records in the file (ranging from 45 to 75 
between December 1998 and October 1999), the Board will 
remand this case to obtain a new medical examination.  The 
new examination ordered by this remand must take into account 
the records of prior treatment so that the evaluation of the 
PTSD is a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the RO should determine 
whether the appellant has had any additional VA or private 
medical treatment for his PTSD since he was last seen as an 
outpatient at the Little Rock-VA Medical Center (VAMC) in 
November 1999.  Finally, the RO on readjudication must 
consider referral for an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) (2000).  VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (remand, rather than referral, is proper 
disposition for extraschedular claim inferred or reasonably 
raised by the evidence of record).
Newly-raised Matters

The Board will interpret the representative's letter dated 
January 15, 2001, as a request for readjudication of the 
finally denied claims of service connection for arthritis of 
multiple joints and diabetes mellitus secondary to Agent 
Orange exposure under section 7(b) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  Section 7(b) of the VCAA provides:

In the case of a claim for benefits 
denied or dismissed as described in 
paragraph (2), the Secretary of [VA] 
shall, upon the request of the claimant 
or on the Secretary's own motion, order 
the claim readjudicated under chapter 51 
of such title, as amended by this Act, as 
if the denial or dismissal had not been 
made.

114 Stat. at 2099.  Paragraph (2) of section 7(b) defines the 
denials or dismissals to which paragraph (1) applies as those 
that meet the following two criteria: (A) they became final 
"during the period beginning on July 14, 1999, and ending on 
the date of enactment" of the VCAA, and (B) they were issued 
because the claim was not well grounded.  Id. at 2099-2100.

With respect to the above, VA's General Counsel recently held 
that if a request for readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  If the 
claimant wishes to appeal the decision made on 
readjudication, he or she must file a timely notice of 
disagreement with the decision, even if the original 
decision, to include final Board decisions, as in this case, 
had been appealed.  See VAOPGCPREC 3-2001, dated January 21, 
2001.

Accordingly, as this matter is not presently before the 
Board, it will be referred to the RO for appropriate 
development and adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development action:
1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the Little Rock-VAMC 
in November 1999, as shown by the 
available medical records in the file.  
All VA medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.
3.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
seeking an increased rating above 30 
percent for his PTSD, with consideration 
given to all of the evidence of record, 
to include evidence obtained as a result 
of this REMAND.  Further, consideration 
of referral for an extraschedular 
evaluation for this disability under 
38 C.F.R. § 3.321(b) must be documented 
by the RO on readjudication.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

5.  Pursuant to section 7(b)(1) of the 
VCAA, the RO must formally develop and 
readjudicate the claims seeking 
entitlement to service connection for 
arthritis of multiple joints and diabetes 
mellitus secondary to Agent Orange 
exposure.  The RO should address these 
claims on the merits after ensuring that 
all duty-to-assist provisions have been 
fulfilled.  For further guidance on the 
processing of this case in light of the 
changes in the law enacted by the VCAA, 
the RO should refer to VBA Fast Letters 
00-87, 00-92 and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

In connection with this action, all 
appropriate evidentiary-medical 
development should be undertaken, all 
raised theories of entitlement 
considered, and notice of the RO's 
decision regarding these claims, to 
include notice of his appellate rights 
attaching thereto, should be furnished in 
accordance with established claims 
processing procedures.

If a claim is denied but no disagreement 
is filed, it should not be certified to 
the Board unless all applicable appellate 
procedures are followed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


